967 F.2d 590
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SIERRA CLUB, INC., a California non-profit corporation;1000 Friends of Kaua I, a Hawaii non-profitcorporation, Plaintiffs-Appellants,v.Richard CHENEY, in his capacity as Secretary of theDepartment of Defense;  Robert D. Hammond, Lt. General, inhis capacity as Commander, United States Army StrategicDefense Command, Defendants-Appellees.
No. 91-15978.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 4, 1992.Decided June 1, 1992.

Before CYNTHIA HOLCOMB HALL, BRUNETTI and LEAVY, Circuit Judges.

ORDER

1
IT IS ORDERED that this action be dismissed as moot.   Accordingly, we vacate the judgment below and remand for dismissal.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950).


2
VACATED AND REMANDED.